Exhibit 99.1 RLJ ENTERTAINMENT REPORTS FINANCIAL RESULTS FOR THE SECOND QUARTER ENDED JUNE 30, 2013 SILVER SPRING, MD - August 5, 2013 – RLJ Entertainment Inc., (“RLJ Entertainment” or “the Company”) (NASDAQ: RLJE), today reported results for the second quarter ended June 30, 2013. Full detail of the financial results as well as Management Discussion and Analysis, or MD&A, can be found in the Company’s Form 10-Q filed with the SEC. RLJ Entertainment is a leading creator, owner and distributor of media content across digital, broadcast and physical platforms.The company leverages its branding expertise, access to content and direct to consumer skills to optimize the value of its programs for distinct audiences. RLJ Entertainment was formed in October 2012 through the business combination of RLJ Acquisition, Inc., Image Entertainment, Inc. and Acorn Media Group, Inc. RLJ Entertainment is focused on driving growth through the development of interest-based entertainment services for targeted audiences in niche genres including British drama and mystery, urban, action/thriller, fitness and faith, by using new technologies to deliver that content to consumers. Robert L. Johnson, Chairman of RLJ Entertainment stated, “We continue to make solid progress integrating the Acorn and Image businesses and I am pleased with management’s hard work to date to refine the growth strategy and its content investment approach.The team is highly focused on positioning RLJ Entertainment for growth over the long-term, which includes investing in a targeted portfolio of content offerings andleveraging a strong set of traditional and digital distribution channels, particularly in the US and UK. To support these efforts, Miguel Penella and I have made several key appointments over the last few months, including Drew Wilson, our CFO, and Nina Henderson Moore, President of our Urban Digital Channel, ‘OnCue’.I firmly believe we now have the right executive team in place to build an exciting content company that satisfies increasing consumer demand for unique, quality content across multiple platforms.” GAAP Financial Results The financial results for the three and six months ended June 30, 2013 reflect the operating activities of RLJ Entertainment and its subsidiaries (referred to as the “successor” period).The results for the three and six months ended June 30, 2012 reflect the operations of only the Acorn Media and its subsidiaries businesses (referred to as the “predecessor” period).The comparative discussion below for these periods is based on Generally Accepted Accounting Principles (or GAAP) and the results for the 2012 predecessor periods are not indicative of, or comparable to, results for the 2013 successor periods. 1 The Company has included in this release an extensive discussion and presentation of pro forma information in order to assist investors’ understanding of the company’s ability to generate cash and grow and meet its financial commitments.The Company will not necessarily present this same level of disclosure on an ongoing basis. GAAP Financial Results Based on the consolidated financial statements as presented in the Company’s Form 10-Q for the three months ended June 30, 2013, net revenue increased $17.0 million to $34.3 million. Net revenue for the six months ended June 30, 2013 increased $37.7 million to $74.6 million. Net loss for the three months ended June 30, 2013 totaled $16.9 million, compared to net loss of $554,000 in three months ended June 30, 2012. For the six months ended June 30, 2013 net loss totaled $20.5 million, compared to net income of $288,000 in the six months ended June 30, 2012. Miguel Penella, Chief Executive Officer of RLJ Entertainment, commented: “Our results during the second quarter reflect the continued successful execution of our business strategy and the progress we have made bringing together Acorn and Image.We remain highly focused on identifying synergies derived from the merger of the two companies, securing additional cost savings, refining and strengthening our content investment strategy through capital reallocation, and improving our balance sheet. While these efforts have impacted our financial results in the quarter, we are confident that the steps we are taking will solidify further growth opportunities, clarify the RLJ Entertainment investment thesis, and enable us to achieve our long-term financial targets.” Proforma Financial Results The Company is presenting financial information for the three and six month’s ended June 30, 2013 and pro forma financial information for three and six months ended June 30, 2012 due to the closing of the business combination among RLJ Entertainment, Image Entertainment and Acorn Media on October 3, 2012. Unaudited pro forma financial information reflects the operating results of RLJ Entertainment as if Image Entertainment and Acorn Media were acquired as of the periods indicated. These combined results are not necessarily indicative of the results that may have been achieved had the combined companies been combined as of such dates or periods, or of RLJ Entertainment’s future operating results. For the three months ended June 30, 2013, RLJ Entertainment net revenue declined $6.3 million to $34.3 million compared to pro forma net revenue of $40.6 million in the three months ended June 30, 2012.The decline in net revenue is primarily attributable to the timing of certain title releases between quarters and a significant one-time transaction related to management’s planned execution of synergies to consolidate fulfillment partners.Management believes that the consolidation will position the Company for future costs savings by combining, at scale, all of its operations under a single distribution and fulfillment partner. In addition, Image gross sales increased by 4.0% but were offset by increased price rebate and return reserves for the three months ended June 30, 2013 compared to the three months ended 2012.Image’s 2012 revenues included a significant reduction in rebates and sales returns reserves that did not repeat in the three months ended June 30, 2013. 2 For the six months ended June 30, 2013, RLJ Entertainment net revenue declined $7.4 million to $74.6 million compared to pro forma net revenue of $82.0 million for the six months ended June 30, 2012. Results were primarily attributable to the timing of certain title releases between quarters and a significant one-time transaction related to the planned execution of synergies to consolidate fulfillment partners in the second quarter of 2013, as explained above.Acorn revenue increased 12% in the six months ended June 30, 2013 versus the prior year primarily due to the release of “Foyle’s War 8” offset by the Image revenue decline resulting from the timing of three high-profile titles in 2012, “The Double,” “All Things Fall Apart” and “Beneath the Darkness” that performed at or above expectations compared to two high-profile titles, “The Numbers Station” and “Day of the Falcon in 2013.” Adjusted EBITDA decreased $12.1 million for the three months ended June 30, 2013, compared to the same period in 2012.The decline in Adjusted EBITDA was primarily attributable to significant charges the company recorded in COGS and SG&A related to (a) finished goods inventory impairment charge ($3.2 million) from the early termination of a content output agreement, (b) finished goods inventory write-down ($1.5 million) associated with the Madacy line and other obsolete hard goods inventory and (c) the recording of minor asserted legal claims of $0.5 million.Additionally, the decrease in Adjusted EBITDA was partly driven by (i) the decline in revenue for the quarter versus prior year resulting from the timing of key title releases ($4 million) and (ii) the impact of a single wholesale return transaction in the quarter resulting from management’s consolidation of a fulfillment partner. The sales return had a $1.1 million in Adjusted EBITDA negative impact.We expect the returned inventory to be resold at normal pricing in upcoming quarters. Adjusted EBITDA decreased $13.6 million for the six months ended June 30, 2013, as compared to the prior year. The decline in Adjusted EBITDA for the six months ended June 30, 2013 primarily relates to items discussed above in the three months ended June 30, 2013 Adjusted EBITDA variance along with the impact of increased foreign currency loss of $1.4 million during the six months ended June 30, 2013. RLJ Entertainment, Inc. (NASDAQ: RLJE) is a premier independent licensee and distributor of entertainment content and programming in North America, the United Kingdom and Australia with over 5,300 exclusive titles. RLJE is a leader in numerous genres via its owned and distributed brands such as Acorn (British TV), Image (stand-up comedy, feature films), One Village (urban), Acacia (fitness), Slingshot (faith), Athena (educational), Criterion (art films) and Madacy (gift sets). These titles are distributed in multiple formats including DVD, Blu-Ray, digital download, digital streaming, broadcast television (including satellite and cable), theatrical and non-theatrical. Via its relationship with Agatha Christie Limited, a company that RLJE owns 64% of, RLJE manages the intellectual property and publishing rights to some of the greatest works of mystery fiction, including stories of the iconic sleuths Miss Marple and Poirot. And through its direct-to-consumer business, RLJE has direct contacts and billing relationships with millions of consumers. RLJE leverages its management experience to acquire, distribute, and monetize existing and original content for its many distribution channels, including its nascent branded digital subscription channels, and engages distinct audiences with programming that appeals directly to their unique viewing interests. RLJE has proprietary e-commerce web sites for the Acorn and Acacia brands, and owns the recently launched Acorn TV digital subscription service. 3 Forward Looking Statements This press release may include “forward looking statements” within the meaning of the “safe harbor” provisions of the United Stated Private Securities Litigation Reform Act of 1995. Forward-looking statements may be identified by the use of words such as “anticipate”, “believe”, “expect”, “estimate”, “plan”, “outlook”, and “project” and other similar expressions that predict or indicate future events or trends or that are not statements of historical matters. Investors are cautioned that such forward looking statements with respect to revenues, earnings, EBITDA, performance, strategies, prospects and other aspects of the business of RLJ Entertainment is based on current expectations that are subject to risks and uncertainties. A number of factors could cause actual results or outcomes to differ materially from those indicated by such forward looking statements. These factors include, but are not limited to: (1) RLJ Entertainment’s ability to integrate the businesses of Image Entertainment, Inc. and Acorn Media Group, Inc.; (2) the inability of RLJ Entertainment to fully realize the anticipated benefits of the business combination with Image Entertainment, Inc. and Acorn Media Group, Inc. or such benefits taking longer to realize than expected; (3) the ability of RLJ Entertainment’s officers and directors to generate a number of potential investment opportunities; (4) RLJ Entertainment’s ability to maintain relationships with customers, employees, suppliers and lessors; (5) the loss of key personnel; (6) delays in the release of new titles or other content; (7) the effects of disruptions in RLJ Entertainment’s supply chain; (8) the limited liquidity and trading of RLJ Entertainment’s public securities; (9) RLJ Entertainment’s financial performance, including the ability of RLJ Entertainment to achieve revenue growth and EBITDA margins or realize synergies; (10) the possibility that RLJ Entertainmentmay be adversely affected by other economic, business, and/or competitive factors; (11) the need for additional capital and the availability of financing; (12) technological changes; (13) pricing and availability of products and services; (14) demand for RLJ Entertainment’s products and services; (15) the ability to leverage and monetize content; and (16) other risks and uncertainties indicated from time to time in filings with the SEC by RLJ Entertainment. Readers are referred to the most recent reports filed with the SEC by RLJ Entertainment. Readers are cautioned not to place undue reliance upon any forward-looking statements, which speak only as of the date made, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. Contact: Sloane & Company Erica Bartsch, 212-446-1875 ebartsch@sloanepr.com Traci Otey Blunt, 240-744-7858 The RLJ Companies press@rljcompanies.com # # # 4 RLJ ENTERTAINMENT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, 2013 and December 31, 2012 ASSETS Successor (In thousands, except share data) June 30, 2013 December 31, 2012 Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Investment in content, net Prepaid expenses and other assets Total current assets Noncurrent portion of accounts receivable Noncurrent portion of investment in content Property, equipment and improvements, net Equity investment in ACL Other intangible assets Goodwill Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued royalties and distribution fees Deferred revenue Current portion of long term debt Total current liabilities Long-term portion of debt, less debt discount Deferred tax liability Stock warrant liability Total liabilities Stockholders' equity: Common stock, $0.001 par value, 250 million shares authorized, 13,430,177 and 13,377,546 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively 13 13 Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive gain (loss) ) Net stockholders' equity Total liabilities and stockholders’ equity $ $ 5 RLJ ENTERTAINMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three and Six Months Ended June 30, 2013 and 2012 Successor Predecessor (In thousands, except per share data) Three Months Ended June 30, 2013 Six Months Ended June 30, 2013 Three Months Ended June 30, 2012 Six Months Ended June 30, 2012 Revenue $ Cost of sales Gross profit (loss) ) Selling expenses General and administrative expenses Depreciation and amortization Total selling, general and administrative expenses INCOME (LOSS) FROM OPERATIONS ) ) ) Equity earnings of affiliates Interest expense, net ) Other income (expense) Total other income (expense) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) ) ) Provision (benefit) for income taxes ) 80 NET INCOME (LOSS) Less net income (loss) attributable to noncontrolling interests — — ) 56 NET INCOME (LOSS) APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ Net income (loss) per common share: Unrestricted common stock: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Restricted common stock: Basic $ ) $ ) $
